Paul Ward, Associate Justice (Dissenting). It seems to me this is a case where the majority can’t see the forest for the trees — the forest being the will and codicil as a whole and the trees being a few isolated words. The cardinal rule for the construction of a will is to ascertain the intention of the testator, as announced in Wooldridge v. Gilman, 170 Ark. 163, 279 S. W. 20. A hurried investigation reveals that we have approved and followed this rule in fifteen other cases. In this case we should consider the will and the codicil as one instrument for the purpose of trying to arrive at the testator’s intention. United States of America v. Moore, 197 Ark. 664, 124 S. W. 2d 807. The application of the above rules to the essential facts in this case is a simple matter, and it leads me to but one conclusion. The testator, by his original will, gave a distinct parcel of land (described by metes and bounds) to each of six children In each instance the testator placed a value on each parcel of land (ranging from $13,200 to $14,000). In each instance he made it clear that the land was being devised to the son (or daughter) “and his bodily heirs”. (This meant, of course, the child could not sell the land.) Also, the testator, in the will, stated he wanted his children to share equally in his estate. Later the testator discovered that he had mistakenly switched lands in the case of “W. H.” and “Bryan”. It is clear to me that the purpose of the “codicil” was to correct the above error, and not to change the quality of the devised estate. Among other things, my conclusion is explained briefly by the following: (a) . This view is the only view that maintains equality among the childreii. (b) . In the codicil the testator, gave as one of his purposes “to correct error above described”. (The words “above described” refer to the mixup in descriptions only.) (c) . The above was one of his purposes in executing the codicil. The question arisen: What was another purpose? Was it to change the title from a fee tail to a fee simple? The answer is found in the 5th paragraph of the codicil where it is explained that due to the death of his brother since the will was signed, he was appointing another personal representative. (d) . The first paragraph in the codicil begins with these words: “In my said last will I gave and devised to my son...” No one doubts that by the above quoted words the testator was referring to his “bequeath to my son... and unto his bodily heirs ’ \ If that be true why attach an entirely different meaning to the same words (give and devise) when used later in the same paragraph? I can see no reason.